           Case 2:20-cv-03173-TJS Document 3 Filed 07/08/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FELEK MCCRAE                            :      CIVIL ACTION
                                        :
      v.                                :
                                        :
OFFICER ANDREW HAENCHEN,                :
OFFICER MICHAEL MITCHELL,               :
OFFICER JASON JUDGE,                    :
OFFICER JUSTIN RIOS,                    :
OFFICER JULIO TRUILLO, and              :
OFFICER MATHEW RIVERA                   :      NO. 20-3173

                                     ORDER

      NOW, this 8th day of July, 2020, upon consideration of the Notice of Removal

(Document No. 1) and the plaintiff’s complaint, it is ORDERED that pursuant to 28

U.S.C. § 1447(c), this action is REMANDED to the state court from which it was

removed.



                                              /s/ Timothy J. Savage
                                            TIMOTHY J. SAVAGE, J.
